66737: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66737


Short Caption:CLACK (AARON) VS. STATEClassification:Criminal Appeal - Other - Other/Proper Person


Lower Court Case(s):Carson City - First Judicial District - 13CR000461BCase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantAaron Samuel Clack
					In Proper Person
				


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Neil A Rombardo
							(Carson City District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37622: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/22/2014Filing FeeAppeal Filing fee waived.  Criminal.


10/22/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.14-35180




11/14/2014Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP14-JH/MD/MC.14-37622